Citation Nr: 0940160	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-33 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to April 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDING OF FACT

The medical evidence of record does not show current 
bilateral hearing loss related to the Veteran's military 
service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2008 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the Dingess requirements, the RO's May 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and his identified post service 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO is not required to obtain a medical opinion in this 
matter as there is no evidence of any bilateral hearing loss 
during service or for more than forty years thereafter.  
There is simply no evidence of record, other than the 
Veteran's own contentions, that his hearing loss is somehow 
related to his active duty service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that any additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Marine 
Corps from October 1958 to April 1963.  His report of 
separation, Form DD 214, listed his inservice specialty as 
general warehouseman.  A review of his service treatment 
records was silent as to any complaints of or treatment for 
hearing loss.  His April 1963 separation examination noted 
bilateral hearing acuity of 15/15 on whispered voice and 
spoken voice testing.

In December 2007, the Veteran filed his original claim 
seeking service connection for bilateral hearing loss.  He 
attributes this condition to his inservice exposure to loud 
noise from firearms during service.  Specifically, he 
reported using a Browning automatic rifle (BAR) without any 
hearing protection.

An October 2006 VA audiological consultation report notes 
that the Veteran was a new patient to this service and that 
he reported complaints of bilateral hearing loss.  The report 
notes the Veteran's inservice exposure to BAR noise, post 
service occupational noise exposure from working around lift 
trucks, and post service recreational noise exposure.  The 
report concludes with an assessment of mild to profound 
sensorineural hearing loss, bilaterally.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss.  His service treatment records are 
silent as to any complaints of or treatment for bilateral 
hearing loss.  Moreover his April 1963 separation examination 
noted that his ears were normal, and also noted 15/15 hearing 
acuity, bilaterally, on whispered voice and spoken voice 
testing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(holding that contemporaneous evidence has greater probative 
value than history as reported by the appellant).  
Thereafter, post service records failed to document any 
complaints of or treatment for hearing loss for more than 
forty years after his discharge from the service.  This 
expansive period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  

Moreover, the Veteran, as a lay person, cannot provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

As for the Veteran's contentions regarding his inservice 
exposure to loud noise, his report of separation listed his 
inservice specialty as a general warehouseman.  His awards 
and decorations do not connote involvement in combat.  
However, the Veteran's statements are competent evidence as 
to what he experienced in service, such as shooting a BAR.  
The Board has no reason to doubt the credibility of the 
Veteran, and finds that the Veteran's service is consistent 
with at least some inservice exposure to loud noise.  
Nevertheless, the Veteran's statements alone can not be 
considered competent evidence on medical causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Only independent medical evidence may be 
considered to support Board findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Thus, the Veteran's statements on 
causation cannot establish a link between his current hearing 
loss and his military service ending more than forty years 
ago.

In this case, the Veteran's service separation examination 
shows normal hearing acuity.  There is no evidence of 
continuity of symptomatology, and the first medical evidence 
of bilateral hearing loss was more than forty years after 
service discharge.  There is also no medical evidence of 
record linking the Veteran's current hearing loss to his 
military service.  The Board has considered the benefit of 
the doubt doctrine when making these findings.  However, the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, service connection for bilateral 
hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


